Dear Mr. Strong:
We have examined the abstract of title to the following described real property in Christian County, Missouri:
         The Southwest Quarter of the Southwest Quarter (SW 1/4 SW 1/4) of Section 26, The Southeast Quarter of the Southeast Quarter (SE 1/4 S.E. 1/4) and all that part of the Southwest Quarter of the Southeast Quarter (SW 1/4 S.E. 1/4) lying East of Highway "H" in Section 27, all in Township 25, Range 20.
The abstract is in three parts, consisting of two original abstracts and a supplemental abstract, and is last certified to October 23, 1985, at 7:45 a.m., by Ozark Abstract  Loan Company, Certificate No. 26424.
It is our opinion, based solely upon information contained in the abstract, that a marketable title to the above-described property is vested in Hank C. Datema and Elnora Datema, husband and wife, subject to the following:
1.  At page 8 of the supplemental abstract there is a deed of trust dated January 10, 1983, in favor of Mercantile Bank of Springfield, given to secure the payment of a promissory note in the principal amount of $125,000. The deed of trust is recorded in book 144 at page 97 in the land records for Christian County, Missouri, and is a lien on the property.
2.  Highway right-of-way and easement for construction and maintenance of a drainage ditch as shown on pages 131 and 132 of the original abstract marked "#2".
3.  State and county taxes for the year 1985 are unpaid and are a lien on the property.
For examination purposes, all affidavits appearing in the abstract are assumed by the examiner to be true.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Wm. Clark Kelly Assistant Attorney General rds